-Judgment of resentence of Erie County Court reversed and set-aside and the judgment of resentence heretofore and on the 17th day of May, 1927, imposed by this court  shall remain in full force and effect, upon the ground that the resentence and judgment of imprisonment, pursuant to sections 1941 and 1943 of the Penal Law,  appealed from, are illegal for failure to vacate the previous sentence by the Supreme Court; and upon the further ground that the allegation in the information of a previous conviction for a crime which, if committed within this State, would be a felony, was not legally proved. In such a proceeding the court is confined to the facts charged in the indictment upon which the previous conviction was had. Proof of other facts may not be received. All concur. Present — Hubbs, P. J., Clark, Sears, Crouch and Sawyer, JJ.